Hoar, J.
The defendant intentionally used force upon the person of Joslin, and thereby committed an assault and battery, unless there was a justification of the act. Commonwealth v. Randall, 4 Gray, 36. As he had no duty to perform, and merely undertook to assert his own rights by force and violence, the doctrine of Commonwealth v. Presby, 14 Gray, 65, does not apply. Several propositions have been advanced on behalf of the defendant in argument, which may be true in themselves, but which do not support the exceptions taken. The defendant removed Joslin forcibly from the premises. Whether Joslin had any right to take the corn and potatoes from the cart is one question, and whether Chapin would be justified in removing *318him from the land because he attempted it, is another and a very different one. The contract between Greenarch and Chapin and wife gave Greenarch a right to come upon the land and remain for the purpose of raising and taking the crops, until they were all gathered and divided. Walker v. Fitts, 24 Pick. 191. Chandler v. Thurston, 10 Pick. 205. Chapin could not therefore rightly exclude Greenarch from the land, and Green-arch could exercise his right to go upon it by any proper agent duly authorized. Commonwealth v. Lakeman, 4 Cush. 597. The refusal of the court to rule that the complaint could not be maintained, and the instructions given to the jury, were therefore right. If Joslin was there as the duly authorized agent of Greenarch, to take Green arch’s share of the crops, he had a right to be there. His right to take from the cart what Chapin had gathered would be much more questionable; but the exceptions do not call on us to decide it. Exceptions overruled.